Title: From Thomas Jefferson to Jonathan Russell, 5 January 1822
From: Jefferson, Thomas
To: Russell, Jonathan


            
            
              
              Monticello Jan. 5. 22
            
          Th: Jefferson returns thanks to mr Russell for the Agricultural address he has been so kind as to send him. retired from such occupations himself. he recieves it as a mark of friendly recollection and good will from mr Russell which he reciprocates sincerely; and with his  best wishes for the prosperity of the plough he salutes mr Russell with  great esteem & respect.